department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend u scholarship program v scholarship program k educational_institution l educational_institution m state x amount y amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_operating_foundation as defined in sec_509 your letter indicates that you will operate grant-making programs called u and v is for graduating high school students who plan to attend one of the the purpose of u campuses of the k system the scholarship will be for four years the scholarship is for x total one eighth of which is to be awarded per semester for up to eight consecutive fall spring semesters the scholarship will be given to one graduating high school student from each of more than public and two charter high schools in m eligibility is open to all public high school graduates within m recipients are selected by their high schools by a selection committee apponted by the principal of each high school selection criteria include the student’s community involvement leadership skills character and integrity and a grade point average of or higher preference is given to family members of state and local_government agencies u is paid directly to the institution the recipient will be attending in order to continue to receive the scholarship for the maximum of eight consecutive academic semesters the recipient must be in good academic standing family members of directors and employees of your organization and its sponsoring_organization are not eligible to receive u specific criteria the selection committee at each-high school must follow are the applicant is a senior at a m conventional public high school who has been accepted to one of the constituent k system campuses he or she is a united_states citizen and resident of m he or she best exemplifies the corporation’s membership philosophy of people helping people and has demonstrated leadership excellent character integrity and community involvement he or she has demonstrated scholastic achievement with a or better grade point average and may be deserving of financial aid the recipient uses the scholarship only to pay for full-time_student tuition and other university -approved undergraduate educational expenses the recipient agrees to continue as a full-time_student in good standing at the same university for up to eight consecutive fall spring semesters scholarships are not transferable without the prior approval of the corporation the recipient is not a director employee or family_member of an employee of your organization or its sponsor the decision made by each selection committee is final each year you provide the high school superintendents and principals with the criteria for u the criteria are to be given to the selection committee once the selection committee has made a decision a written_statement is to be sent to you to verify the name of the recipient a student information form is completed on the recipient and sent to you to process and record the data a certificate is mailed to the school for a public presentation in which a local representative from your sponsoring_organization will attend and may make a presentation to the recipient a press release is also provided for the local media you provide the university with a check for payment to the financial aid office and verify the recipient is enrolled as a fulltime student the purpose of v is for students attending l the scholarship will be for two years the scholarship is for y total one quarter of which is to be awarded per semester for up to four consecutive fall spring semesters there are scholarships given each year for v each l receives two scholarships per year which are available for its own students a selection committee chosen by each l considers criteria including a student’s community involvement leadership skills character and integrity and a grade point average of or higher preference is given to family members of state and local_government agencies v is given directly to the institution the recipient will be attending family members of directors and employees of your organization and its sponsoring_organization are not eligible to receive v specific criteria the selection committee at each l must follow are s m d a the scholarship recipient is an applicant or full-time_student who is a high school graduate or has completed the general education development ged program and is enrolled in an associate degree program at l he or she is a united_states citizen and a resident of m and is eligible for state tuition under m state law the applicant exemplifies the philosophy of people helping people and has demonstrated leadership excellent character integrity and community involvement he or she demonstrates financial need he or she demonstrates scholastic achievement the scholarship is used to pay tuition books fees course supplies and transportation at the recipient agrees to continue at the l where enrolled at the time of the scholarship award for the duration of the scholarship not to exceed four consecutive fall spring semesters or upon completion of a diploma program l he or she is not a director employee or family_member of an employee of your organization or its sponsor with respect to either u or v if a recipient leaves school or withdraws scholarship funding ceases no funds can be paid to a recipient as a partial refund or cash_out sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee literary artistic musical scientific sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
